DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Based on the current set of claims (Claims, 07 June 2021), Claims -16 are pending.

Response to Arguments
Applicant’s arguments and amendments regarding the interpretation of Claims 1-13 under 35 U.S.C. 112(f) have been fully considered and are persuasive.  The interpretation of Claims 1-13 under 35 U.S.C. 112(f) has been withdrawn. 
Applicant’s arguments and amendments regarding the objection of Claims 2, 3, 4, 7, 8, 9, 10, 11, and 12 have been fully considered and are persuasive.  The objection of Claims 2, 3, 4, 7, 8, 9, 10, 11, and 12 has been withdrawn. 
Applicant’s arguments and amendments regarding the rejection of Claims 1-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive.  The rejection of Claims 1-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
Applicant's arguments regarding the rejection of Claims 1-3, 6, 8-12, 15, and 16 under 35 U.S.C. §103 have been fully considered but they are not persuasive. 
Remarks, 07 June 2021, Pg. 10, Rejections under 35 U.S.C. § 103).  Specifically, Huang “does not describe stopping the transmission of the signal by a communication method (WUR) based on the communication by another communication method (PCR)” (Remarks, 07 June 2021, Pg. 10, Rejections under 35 U.S.C. § 103).
Examiner respectfully disagrees.
The issue, here, is whether Huang discloses stopping transmission of the signal by a communication method (WUR) based on the communication by another communication method (PCR).  Huang explicitly discloses stopping transmissions intended for the wake-up receiver of a second device (Huang, ¶117 & ¶122 & Fig. 14 & Fig. 15 (1620)) based upon a transmission, or lack of transmission, of a response by the 802.11+ transceiver (Huang, ¶117 & ¶122 & Fig. 14 & Fig. 15 (1620)).  Here, the 802.11+ transceiver 620 of the low power device 610 is correlated to the primary connectivity radio (PCR) (Huang, Fig. 6).
Based on the aforementioned reasoning, Examiner maintains the rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 4-7, 8, 9, 10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2, 4, 8, 9, 10, and 13, said claims are unclear because said claims recite “it is determined”.  Here, the recitation, “it”, renders the claim unclear because Examiner is unable to determine the proper noun to which “it” refers.
Regarding Claim 3 and Claims 5-7, Claim 3 and Claims 5-7 are likewise rejected for depending upon Claim 2 and Claim 4 respectively.
Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 is unclear because said claim recites contradictory recitations.  Here, claim 8 recites “receive, from the first another communication apparatus, a response to the first frame transmitted by the communication apparatus” and then recites “the response is not received from the first another communication apparatus”.  Examiner respectfully suggests amending 
Regarding Claim 9, Claim 9 is likewise rejected for depending upon Claim 8.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20180234921 A1; hereinafter referred to as “Huang”) in view of Huang et al. (US 20190045445 A1; hereinafter referred to as “Huang2”).

one or more memories having instructions stored therein (¶25 & Fig. 1 & ¶77-78 & Fig. 6, Huang discloses a controlling device comprising an application processor 110); and
one or more processors that, upon execution of the instructions (¶154 & Fig. 1 & ¶77-78 & Fig. 6, Huang discloses the controlling device further comprises non-transitory computer readable storage medium storing instructions for execution by one or more hardware processors), are configured to:
determine whether communication with a first another communication apparatus has been disconnected, based on communication by a primary connectivity radio (PCR) (¶117 & ¶122 & Fig. 14 & Fig. 15 (1620), Huang discloses determining, by the controlling device, that a response is not likely from the second device based on a prior transmission, by the transceiver 615 of the controlling device, of a wake-up signal) conforming to Institute of Electrical and Electronics Engineers (IEEE) 802.11 series standard (¶75, Huang discloses that the transceiver of the controlling device is configured to communicate with the second device based upon 802.11 communication protocols), the first another communication apparatus being a transmission destination of a signal generated by a wake-up radio (WUR) (¶117 & ¶122 & Fig. 14 & Fig. 15 (1620), Huang discloses that the second device 610, or low power device, is a destination of a wake-up signal transmitted by the first device 605, or controlling device); and
perform control to stop transmission of the signal performed by the WUR based on a result of the determination (¶117 & ¶122 & Fig. 14 & Fig. 15 (1620), Huang discloses stopping, by the controlling device, subsequent transmissions of a wake-up signal, intended for the second device 610, based upon a determination that the second device is not likely to respond).
However, Huang does not explicitly disclose a wake-up radio (WUR) conforming to IEEE802.11ba standard.
Huang2 teaches a wake-up radio (WUR) conforming to IEEE802.11ba standard (¶46, Huang2 teaches a wake-up radio (WUR) conforming to IEEE802.11ba standard).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Huang by requiring a wake-up radio (WUR) conforming to IEEE802.11ba standard as taught by Huang2 because the substitution of a wake-up radio supporting Bluetooth Low Energy for a wake-up radio supporting 802.11ba would have yielded predictable results and is therefore obvious (KSR, 550 U.S. at 418, 82 USPQ2d at 1396).
Regarding Claim 15, Claim 15 is rejected on the same basis of Claim 1.
Regarding Claim 16, Claim 16 is rejected on the same basis of Claim 1.
Regarding Claim 2, Huang in view of Huang2 discloses the communication apparatus according to claim 1.
Huang further discloses it is determined that communication with the first another communication apparatus has been disconnected based on that communication by the PCR having not been performed with the first another communication apparatus for a first period (¶117 & ¶122 & Fig. 14 & Fig. 15 (1620), Huang discloses determining, by the controlling device, that communication with the low power device 610 based upon no transmission of a response packet by the 802.11+ transceiver of the low power device 610 by the end of a timeout period).

Huang further discloses determine that communication with a second another communication apparatus not conforming to IEEE 802.1 ba standard has been disconnected based on that communication with the second another communication apparatus having not been performed for a second period (¶117 & ¶122 & Fig. 14 & Fig. 15 (1620), Huang discloses determining, by the controlling device, that communication with the low power device 610 based upon no transmission of a response packet by the 802.11+ transceiver of the low power device 610 by the end of a timeout period), wherein the first period and the second period are different in length from each other (¶117 & ¶122 & Fig. 14 & Fig. 15 (1620), Huang discloses a method that is applicable to a plurality of low power devices.  Since the first period corresponding to each low power device is not constant, then each first period corresponding to each low power device can be different).
Regarding Claim 8, Huang in view of Huang2 discloses the communication apparatus according to claim 1.
Huang further discloses transmit a first frame conforming to IEEE 802.11 series standard, to the first another communication apparatus (¶117 & ¶122 & Fig. 14 & Fig. 15 (1620), Huang discloses transmitting, by the controlling device, at least one wake-up signal.  ¶75, Huang further discloses that the transceiver is configured to transmit according to 802.11); and
receive, from the first another communication apparatus, a response to the first frame transmitted by the communication apparatus (¶117 & ¶122 & Fig. 14 & Fig. 15 (1620), Huang discloses receiving, by the controlling device from the second device, a response to the wake-up signal), wherein based on that the first frame being transmitted to the first another communication apparatus and the response is not received from the first another communication apparatus, it is determined that communication with the first another communication apparatus has been disconnected (¶117 & ¶122 & Fig. 14 & Fig. 15 (1620), Huang discloses determining, by the controlling device, that communication with the low power device 610 is inactive based upon a transmission of a wake-up packet and no transmission of a response packet by the 802.11+ transceiver of the low power device 610 by the end of a timeout period).
Regarding Claim 9, Huang in view of Huang2 discloses the communication apparatus according to claim 8.
Huang further discloses the first frame is transmitted a plurality of times (¶117 & ¶122 & Fig. 14 & Fig. 15 (1620), Huang discloses transmitting, by the controlling device, at least one wake-up signal), and wherein based on that no response to the first frame transmitted the plurality of times being received, it is determined that communication with the first another communication apparatus has been disconnected (¶117 & ¶122 & Fig. 14 & Fig. 15 (1620), Huang discloses determining, by the controlling device, that communication with the low power device 610 is inactive based upon a transmission of a wake-up packet and no transmission of a response packet by the 802.11+ transceiver of the low power device 610 by the end of a timeout period).
Regarding Claim 10, Huang in view of Huang2 discloses a communication apparatus according to claim 1.
¶96 & ¶117 & ¶122 & Fig. 14 & Fig. 15 (1620), Huang discloses transmitting, by the controlling device, at least one wake-up signal); and
receive, from the first another communication apparatus, a response to the second frame transmitted by the communication apparatus (¶117 & ¶122 & Fig. 14 & Fig. 15 (1620), Huang discloses receiving, by the controlling device from the second device, a response to the wake-up signal when communication between the second device and the controlling device is active), wherein based on that the second frame being transmitted to the first another communication apparatus and no response from the first another communication apparatus being received, it is determined that communication with the first another communication apparatus has been disconnected (¶117 & ¶122 & Fig. 14 & Fig. 15 (1620), Huang discloses determining, by the controlling device, that communication with the low power device 610 is inactive based upon a transmission of a wake-up packet and no transmission of a response packet by the 802.11+ transceiver of the low power device 610 by the end of a timeout period).
Regarding Claim 11, Huang in view of Huang2 discloses the communication apparatus according to claim 1.
Huang further discloses based on that communication with the first another communication apparatus having been determined to be disconnected, a control to stop transmission of a WUR beacon conforming to IEEE 802.11ba standard performed by the WUR to the first another communication apparatus is performed (¶117 & ¶122 & Fig. 14 & Fig. 15 (1620), Huang discloses stopping, by the controlling device, subsequent transmissions of a wake-up signal, intended for the second device 610, based upon a determination that the second device is not likely to respond).
Huang2 further teaches a WUR beacon conforming to IEEE802.11ba standard (¶46 & ¶67, Huang2 teaches a wake-up radio (WUR) transmitting beacons conforming to IEEE802.11ba standard).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Huang by requiring a wake-up radio (WUR) conforming to IEEE802.11ba standard as taught by Huang2 because the substitution of a wake-up radio supporting Bluetooth Low Energy for a wake-up radio supporting 802.11ba would have yielded predictable results and is therefore obvious (KSR, 550 U.S. at 418, 82 USPQ2d at 1396).
Regarding Claim 12, Huang in view of Huang2 discloses the communication apparatus according to claim 1.
Huang further discloses determine whether no communication apparatus as a transmission destination of the signal generated by the WUR is present based on that communication with the first another communication apparatus having been determined to be disconnected (¶117 & ¶122 & Fig. 14 & Fig. 15 (1620), Huang discloses determining, by the controlling device, that a response is not likely from the second device from at least one previously transmitted wake-up signal after the expiration of at least one timer), wherein, based on that no communication apparatus as a transmission destination of the signal generated by the WUR being present, a control to stop transmission of a WUR discovery frame conforming to IEEE 802.11ba standard is performed (¶117 & ¶122 & Fig. 14 & Fig. 15 (1620), Huang discloses ending, by the controlling device to the low power device 610, transmission of at least one wake-up signal based upon no transmission, or lack of reception by the controlling device, of a response packet).
Regarding Claim 13, Huang in view of Huang2 discloses the communication apparatus according to claim 12.
Huang further discloses wherein, in the case where it is determined that no communication apparatus as a transmission destination of the signal generated by the WUR is present, a control to stop supply of power or a clock to the WUR is performed (¶65, Huang discloses that each device is capable of entering and exiting a power save mode in order to save power.  Examiner reminds Applicant that "[the] broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met", See MPEP 2111.04 and See Ex Parte Schulhauser, Appeal No. 2015-007421 (Jan. 31, 2016).  Here, the contingent limitation, (i.e. “in the case where the second determination unit determines that no communication apparatus as a transmission destination of the signal generated by the WUR is present”) is not a condition that is required to occur; therefore, the entire limitation is not required to occur.  Given that the limitation is not required to occur, said limitation does not possess patentable weight.  Examiner has, in the interest of compact prosecution, treated the limitation).
Regarding Claim 14, Huang in view of Huang2 discloses the communication apparatus according to claim 1.
KSR teaches the first another commutation apparatus is configured to not include a function to transmit a frame to be performed by the WUR (Examiner notes that it would be obvious that if the receiving device is not compatible with WUR (or 802.11ba), then a receiving device would not respond to a WUR signal transmitted from the controlling device).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Huang in view of Huang2 by requiring that the first another commutation apparatus is configured to not include a function to transmit a frame to be performed by the WUR as taught by KSR because an incompatible device with a particular wireless communication standard not responding to a communication conforming to that particular wireless communication standard is a combination of a known method to yield a predictable result (KSR).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of KSR in further view of Chhabra et al. (US 20150350875 A1; hereinafter referred to as “Chhabra”).
Regarding Claim 4, Huang in view of Huang2 discloses the communication apparatus according to claim 1.
However, Huang in view of Huang2 does not explicitly disclose it is determined that communication with the first another communication apparatus has been disconnected based on that a frame conforming to IEEE 802.11 series standard to be used to disconnect wireless connection has been communicated to the first another communication apparatus.
Chhabra teaches it is determined that communication with the first another communication apparatus has been disconnected based on that a frame conforming to IEEE 802.11 series standard to be used to disconnect wireless connection has been communicated to the first another communication apparatus (¶60, Chhabra teaches determining, by an access point, that a station is disconnected when the disassociation timer value, indicated in the disassociation timer field, has expired).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Huang in view of Huang2 by it is determined that communication with the first another communication apparatus has been disconnected based on that a frame conforming to IEEE 802.11 series standard to be used to disconnect wireless connection has been communicated to the first another communication apparatus as taught by Chhabra because sending de-authentication information to a station in order to steer said station to another networks with better connection will improve the operation of the station (Chhabra, ¶1).
Regarding Claim 5, Huang in view of Huang2 in further view of Chhabra discloses the communication apparatus according to claim 4.
Chhabra further teaches the frame to disconnect wireless connection is a disassociation frame or a deauthentication frame conforming to IEEE 802.11 series standard (¶60, Chhabra teaches transmitting, by an access point, a disassociation frame after determining that a station is disconnected when the disassociation timer value, indicated in the disassociation timer field, has expired).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Huang in view of Huang2 in further view of Chhabra by requiring that the frame to disconnect wireless connection is a disassociation frame or a deauthentication frame conforming to IEEE 802.11 series standard as taught by Chhabra because sending de-authentication information to a station in order to steer said station to Chhabra, ¶1).
Regarding Claim 6, Huang in view of Huang2 in further view of Chhabra discloses the communication apparatus according to claim 4.
Huang2 teaches the frame to disconnect wireless connection is a WUR mode teardown frame conforming to IEEE 802.11ba standard (¶81 & Fig. 7 (706), Huang2 teaches transmitting, by an access point to a second wireless apparatus, a Wake-Up Radio (WUR) teardown frame.  ¶46, Huang further teaches that the WUR conforms to the IEEE 802.11ba standard).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Huang in view of Huang2 by requiring the frame to disconnect wireless connection is a WUR mode teardown frame conforming to IEEE 802.11ba standard as taught by Huang2 because the substitution of a wake-up radio supporting Bluetooth Low Energy for a wake-up radio supporting 802.11ba would have yielded predictable results and is therefore obvious (KSR, 550 U.S. at 418, 82 USPQ2d at 1396).

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474